PER CURIAM.
As to appellant’s first point on appeal regarding whether sufficient evi-*4144ence existed to support the trial court’s finding that the assault appellant was convicted for was committed with a deadly weapon, this question is one for the trier of fact. Blitch v. State, Fla.App.1967, 194 So.2d 1. As to appellant’s second point on appeal, that the proof adduced at trial was materially at variance with the information by virtue of the fact that the information charged the appellant with assaulting his victim by use of a brick, whereas proof at trial tended to show that the assault was committed with a rock, we find this contention to be without merit.
Affirmed.